Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 8, 2021

                                        No. 04-20-00373-CV

                                       Sarah Friend NEUTZE,
                                              Appellant

                                                 v.

           TEXAS FARMERS INSURANCE COMPANY and James 'Doug' Wasson, II,
                                 Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2016-02-30997-CV
                        Honorable Camile Glasscock Dubose, Judge Presiding


                                           ORDER

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion to supplement the record is CARRIED WITH THE APPEAL.



           It is so ORDERED on this 8th day of February, 2021.

                                                                      PER CURIAM



           ATTESTED TO: ____________________________
                        MICHAEL A. CRUZ, Clerk of Court